        Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 1 of 16



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                        SOUTHERN DIVISION


RICHARD SMITH                           :
6205 Woodley Road                       :
Clinton, Maryland 20735                 :
                                        :
and                                     :
                                        :
RANDY MCCULLOUGH                        :
1001 Allward Drive                      :
Waldorf, Maryland 20602                 :
                                        :
and                                     :
                                        :
DENNIS HARRIS                           :
38430 Pleasant View Drive               :
Charlotte Hall, Maryland 20622          :
                                        :
and                                     :
                                        :
ANGELO POWELL                           :
7903 Daniel Drive                       :
Forestville, Maryland 20747             :
       Plaintiffs                       :
                                        :
vs.                                     :
                                        : CIVIL NO.:
                                        :
                                        :
                                        :
POTOMAC ELECTRIC POWER COMPANY :
701 Ninth Street, N.W., Suite 1300      :
Washington, D.C. 20068                  :
SERVE: Corporate Creations Network Inc. :
2 Wisconsin Circle, Suite 700           :
Chevy Chase, Maryland 20815             :
       Defendant                        :


                                      COMPLAINT
  (Age Discrimination in Violation of the Age Discrimination in Employment Act-Hostile
                                   Work Environment)

                              JURY TRIAL DEMANDED

                                           1
            Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 2 of 16




       COME NOW the Plaintiffs, RICHARD SMITH, RANDY MCCULLOUGH, DENNIS

HARRIS, and ANGELO POWELL, (collectively, along with JOHN G. WEBB, the Plaintiff

in related Case Number 8:18-cv-03303, the VRM Mechanics) by and through counsel, Edward

James Leyden and LEYDEN LAW LLC, to file this Complaint and as cause therefore states as

follows:

                                         I. INTRODUCTION

    1. This is a civil action for injuries that the similarly-situated Plaintiffs, Richard Smith,

           Randy McCullough, Dennis Harris, and Angelo Powell (in conjunction with John G.

           Webb, the Plaintiff in Case Number 8:18-cv-03303) sustained as a result of the systemic

           and deliberate employment policy in which the Defendant Potomac Electric Power

           Company (PEPCO) engaged during the period between 2009 and 2017 pursuant to the

           so-called “Attachment W” to the Collective Bargaining Agreement (the CBA) between

           PEPCO and Local 1900 of the International Brotherhood of Electrical Workers (the

           IBEW).

    2. The intended and practical effect of PEPCO’s Attachment W’s employment policies and

           practices were to segregate the employees, including the Plaintiffs, who worked in the

           Defendants’ Vehicle Resource Management (VRM) Department, (which was formerly

           called “Fleet Services”) into two distinct but unequally-treated occupational groups.

    3. One group was the Fleet Technician Occupational Group (Fleet Technicians). To be a

           Fleet Technician, a VRM employee, first, had to successfully complete an “ASE

           Certification Program,” including written tests, that had been developed independently

           of PEPCO by the National Institute for Automotive Service Excellence (NIASE). VRM




                                                   2
     Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 3 of 16



   employees who were recruited from outside of PEPCO into the Fleet Technician Group

   were granted a period of 18-months after beginning work to obtain ASE certification.

4. The other group of employees who worked in the VRM between 2009 and 2017 was the

   Automotive Mechanic Occupational Group (the VRM Mechanics). The VRM

   Mechanics were generally those employees who already been members of the VRM

   when PEPCO implemented Attachment W in 2009. Under the terms of Attachment W,

   an Automotive Mechanic could become a Fleet Technician by obtaining ASE

   Certification, at which time PEPCO would award the individual with a $1,250 bonus.

5. Plaintiff Richard Smith’s date of birth is March 15, 1953. Mr. Smith joined PEPCO on

   August 2, 1982 as a Garage Attendant B in the Transportation Maintenance Department.

   When Mr. Smith retired on January 1, 2015, his job classification was Fleet Technician

   A in the VRM.

6. Plaintiff Randy McCullough’s date of birth is September 13, 1955. Mr. McCullough was

   promoted several times during his tenure with PEPCO, which began on June 8, 1974,

   and he retired in December 2017 as a Lead Mechanic, the top level of his job

   classification in the VRM.

7. Plaintiff Dennis W. Harris’s date of birth is January 13, 1953. Mr. Harris was hired by

   PEPCO in July 1981 as a Garage Attendant B in the Transportation Maintenance

   Department. Mr. Harris was promoted several times over the next several years and

   became an Automotive Mechanic A in 1986. Mr. Harris retired on August 1, 2015.

8. Plaintiff Angelo Powell’s date of birth is January 22, 1955. Mr. Powell is an African-

   American male. Mr. Powell was hired by PEPCO in April 1978 as a Garage Attendant B

   in the Transportation Maintenance Department. Over the following years, Mr. Powell



                                          3
     Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 4 of 16



   was promoted to Lead Automotive Mechanic grade 17, which is the highest level for his

   job classification in the VRM. Mr. Powell retired from PEPCO on March 1, 2017.

9. As Automotive Mechanics, each of the Plaintiffs was in a disadvantageous position in

   comparison to Fleet Technicians despite being otherwise being similarly-situated and

   performing essentially the same duties within the VRM.

10. For example, it was the accepted policy and practice within the VRM that the managers

   and supervisors (who, generally, reported to Mr. Nimmerichter) would assign

   opportunities to accrue overtime pay only to Fleet Technicians and not to Automotive

   Mechanics.

11. Furthermore, Automotive Mechanics were foreclosed from filling in temporarily in a

   Lead position in the event of an absence; this was so even if a particular Automotive

   Mechanic was senior in years of service and practical experience to the Fleet

   Technicians who usually filled the role as Lead.

12. Moreover, Attachment W placed certain Automotive Mechanics (namely, those in pay

   grades 16 and 17) on the so-called “restricted roster.” Being on this “restricted roster”

   froze an Automotive Mechanic at his then-current rank and rendered him ineligible for

   further advancement in the VRM. Indeed, an Automotive Mechanic’s job slot was

   eliminated from the VRM when and if he should retire from PEPCO.

13. As a result of their tenure at the time, in 2009, when PEPCO implemented Attachment

   W, the members of the Automotive Group were generally over 40 years old and, with a

   few exceptions, older in age than were members of the Fleet Technician Group.

14. The age-based discriminatory impact of Attachment W that PEPCO might otherwise

   reasonably characterize as a benign byproduct of the prevailing demographics of the



                                           4
      Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 5 of 16



    VRM workforce becomes, instead, insidious when viewed in light of the blatantly ageist

    statements and practices of certain members of the VRM management team, most

    especially, Mr. Nimmerichter.

                                        II. PARTIES

8. Each of the Plaintiffs is a resident of the State of Maryland. At all times relevant hereto,

   the Plaintiff was an employee within the meaning of 42 U.S.C. § 2000e(f) and 29 U.S.C.

   § 630(f).

9. Defendant Potomac Electric Power Company is an incorporated entity registered with the

   Maryland State Department of Assessments and Taxation (SDAT) under Department ID

   Number F00515098. This Defendant is a regulated electric utility that delivers electricity

   to customers in the District of Columbia and Maryland. In March 2016, the Potomac

   Electric Power Company merged with Exelon Corporation and, as a result of the merger,

   is now part of the Exelon family of utilities. Potomac Electric Power Company operates

   throughout the state of Maryland, including at a facility known as the “Forestville Service

   Center,” located in Forestville, Maryland, which is where the Plaintiff, Mr. Webb, was

   and is employed. The Maryland resident agent for Potomac Electric Power Company is

   Corporate Creations Network, Inc., located at 2 Wisconsin Circle, Chevy Chase,

   Maryland 20815. At all times relevant hereto, Defendant Potomac Electric Power

   Company was an employer within the meaning of Title VII of the Civil Rights Act of

   1964, as amended, pursuant to 42 U.S.C. § 2000e(b), and 29 U.S.C. § 630(b).

                           III. JURISIDCTION AND VENUE

10. Jurisdiction in this Honorable Court is invoked pursuant to 28 U.S.C § 1331, 29 U.S.C. §

    626(c); 42 U.S.C. § 2000e-5(f); and 28 U.S.C. § 1367 (Supplemental Jurisdiction).



                                             5
     Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 6 of 16



11. On October 28, 2015, Plaintiff Richard Smith filed a Charge of Discrimination against

    PEPCO with both the D.C. Office of Human Rights and the United States Equal

    Employment Opportunity Commission (EEOC) under the Age Discrimination in

    Employment Act of 1967 (ADEA). [See attached and marked as “Plaintiffs’ Exhibit No.

    1.”]   In his Charge of Discrimination, Mr. Smith alleged that the manager of his

    department, Harvey Nimmerichter, preferred younger mechanics to work in the

    department over older employees and set higher expectations for older employees so that

    they would fail. Mr. Nimmerichter accomplished these purposes, Mr. Smith further

    alleged, through his administration of the so-called ASE Test. Under Mr.

    Nimmerichter’s management, only older workers were required to pass the ASE test

    and, what is more, were handicapped in doing so due to reasons of cost and lack of

    support from PEPCO with provided study materials, Mr. Smith continued. Furthermore,

    Mr. Smith stated, Mr. Nimmerichter did not want to promote Mr. Smith even after Mr.

    Smith had passed the ASE Test because of Mr. Smith’s seniority and dislike for the

    IBEW. Moreover, Mr. Smith alleged, Mr. Nimmerichter recommended to Mr. Smith that

    he should leave PEPCO or retire and treated Mr. Smith as if he should not work in Mr.

    Nimmerichter’s department. This treatment from Mr. Nimmertichter, thus, resulted in a

    hostile work environment, Mr. Smith concluded, that forced him to resign on January 1,

    2015 in what amounted to a constructive discharge.

12. On March 20, 2019, the Baltimore Field Office of the EEOC issued to Mr. Smith a

    “Notice of Right to Sue (Issued on Request),” without issuing findings of fact. [See

    attached and marked as “Plaintiffs’ Exhibit No. 2.”]




                                           6
     Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 7 of 16



13. On November 5, 2015, Plaintiff Randy McCullough filed a Charge of Discrimination

    against PEPCO with the United States Equal Employment Opportunity Commission

    (EEOC) under the Age Discrimination in Employment Act of 1967 (ADEA). [See

    attached and marked as “Plaintiffs’ Exhibit No. 3.”] In his Charge of Discrimination,

    Mr. McCullough alleged that the manager of his department, Harvey Nimmerichter,

    preferred younger mechanics to work in the department over older employees and set

    higher expectations for older employees so that they would fail. Mr. Nimmerichter

    accomplished these purposes, Mr. McCullough further alleged, through his

    administration of the so-called ASE Test. Under Mr. Nimmerichter’s management, only

    older workers were required to pass the ASE test and, what is more, were handicapped

    in doing so due to reasons of cost and lack of support from PEPCO with provided study

    materials, Mr. McCullough continued. Furthermore, Mr. McCullough stated, Mr.

    Nimmerichter did not want to promote Mr. McCullough even after Mr. McCullough had

    passed the ASE Test because of Mr. McCullough’s seniority and dislike for the IBEW.

    Moreover, Mr. McCullough alleged, Mr. Nimmerichter recommended to Mr.

    McCullough that he should leave PEPCO or retire and treated Mr. McCullough as if he

    should not work in Mr. Nimmerichter’s department. This treatment from Mr.

    Nimmertichter, thus, resulted in a hostile work environment, Mr. McCullough

    concluded. Mr. McCullough retired from PEPCO in December 2017.

14. On March 18, 2019, the Baltimore Field Office of the EEOC issued to Mr. McCullough a

    “Notice of Right to Sue (Issued on Request),” without issuing findings of fact. [See

    attached and marked as “Plaintiffs’ Exhibit No. 4.”]




                                           7
     Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 8 of 16



15. On January 28, 2016, Plaintiff Dennis Harris filed a Charge of Discrimination against

    PEPCO with both the Prince George’s County Human Relations Commission and the

    United States Equal Employment Opportunity Commission (EEOC) under the Age

    Discrimination in Employment Act of 1967 (ADEA). [See attached and marked as

    “Plaintiffs’ Exhibit No. 5.”] In his Charge of Discrimination, Mr. Harris alleged that the

    manager of his department, Harvey Nimmerichter, preferred younger mechanics to work

    in the department over older employees and set higher expectations for older employees

    so that they would fail. Mr. Nimmerichter accomplished these purposes, Mr. Harris

    further alleged, through his administration of the so-called ASE Test. Under Mr.

    Nimmerichter’s management, only older workers were required to pass the ASE test

    and, what is more, were handicapped in doing so due to reasons of cost and lack of

    support from PEPCO with provided study materials, Mr. Harris continued. Furthermore,

    Mr. Harris stated, Mr. Nimmerichter did not want to promote Mr. Harris because of Mr.

    Harris’ seniority and dislike for the IBEW, placing him on a Restricted Roster that

    effectively froze Mr. Harris’ pay scale. Moreover, Mr. Harris alleged, Mr. Nimmerichter

    recommended to Mr. Harris that he should leave PEPCO or retire and treated Mr. Harris

    as if he should not work in Mr. Nimmerichter’s department. This treatment from Mr.

    Nimmertichter, thus, resulted in a hostile work environment, Mr. Harris concluded. Mr.

    Harris retired from PEPCO on August 1, 2015.

16. On March 19, 2019, the Baltimore Field Office of the EEOC issued to Mr. Harris a

    “Notice of Right to Sue (Issued on Request),” without issuing findings of fact. [See

    attached and marked as “Plaintiffs’ Exhibit No. 6.”]




                                            8
      Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 9 of 16



17. On February 11, 2016. Plaintiff Angelo Powell filed a Charge of Discrimination against

    PEPCO with both the Prince George’s County Human Relations Commission and the

    United States Equal Employment Opportunity Commission (EEOC) under Title VII of

    the Civil Rights Act of 1967 and the Age Discrimination in Employment Act of 1967

    (ADEA). [See attached and marked as “Plaintiffs’ Exhibit No. 7.”] In his Charge of

    Discrimination, Mr. Powell alleged that the manager of his department, Harvey

    Nimmerichter, preferred younger mechanics to work in the department over older

    employees and set higher expectations for older employees so that they would fail.

    Furthermore, Mr. Powell stated, he was denied opportunities for business trips that were

    awarded to similarly-situated PEPCO employees who were outside the protected classes

    to which Mr. Powell belonged (namely, over the age of 40 years old and African-

    American). Moreover, Mr. Powell alleged, Mr. Nimmerichter recommended to Mr.

    Powell that he should leave PEPCO or retire and treated Mr. Powell as if he should not

    work in Mr. Nimmerichter’s department. This treatment from Mr. Nimmertichter, thus,

    resulted in a hostile work environment, Mr. Powell concluded. Mr. Powell retired from

    PEPCO on March 1, 2017.

18. On March 20, 2019, the Baltimore Field Office of the EEOC issued to Mr. Powell a

    “Notice of Right to Sue (Issued on Request),” without issuing findings of fact. [See

    attached and marked as “Plaintiffs’ Exhibit No. 8.”]

19. Each of the Plaintiffs had, thus, exhausted his respective administrative remedies prior to

   filing this action.

20. Accordingly, both venue and jurisdiction are appropriate and proper in this Honorable

   Court.



                                             9
    Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 10 of 16



                        IV. FACTS GIVING RISE TO RELIEF

       The Introduction and Withdrawal of Attachment W to and from the VRM

16. Before March 2016, Potomac Electric Power Company operated under equal

   employment opportunity policies that prohibited discrimination based on unlawful

   factors, including age and race, and which, furthermore, prohibited harassment in the

   workplace.

17. Beginning in March 2016, Potomac Electric Power Company came under the EEO

   policies of Exelon Corporation, which are represented to be equally robust.

18. In 2009, Potomac Electric Power Company had supplemented its existing Collective

   Bargaining Agreement (CBA) with Local 1900 of the International Brotherhood of

   Electrical Workers (IBEW), the collective bargaining unit which represents the Plaintiff,

   Mr. Webb, by adding an “Attachment W.”

19. The ostensible purpose of Attachment W was to adjust to the evolving technology that

   powered the company’s vehicles, including the introduction of a hybrid fleet, by assuring

   that the mechanics who serviced these vehicles possessed the skills to be able to work

   effectively on the vehicles’ computerized control systems. Attachment W, thus, required

   ASE certification for all Fleet Technician positions, a newly-introduced job category in

   the VRM that was distinct from the Automotive Mechanic category.

20. In December of 2017, however, PEPCO entered into a revised agreement with Local

    1900 that, among other things, transferred Automotive Mechanics with at least 20 years

    of combined automotive and maintenance experience to the Fleet Technician

    Occupational Group without having to first obtain or maintain ASE Certification. This

    revision was the culmination of a grievance process that Local 1900 pursued on behalf



                                           10
    Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 11 of 16



   of the Automotive Mechanics in connection with issues arising from the 2009

   supplement to the CBA, including Attachment W. As a result, Local 1900 then withdrew

   its grievance.

21. By December 2017, however, each of the Plaintiffs had already retired from PEPCO,

   each having felt he was under duress to do so.

   PEPCO Managers Had Implemented Attachment W in Ways that Discriminated
   on the Basis of Age Against the Plaintiff and Other Members of the Automotive
   Mechanics Group

22. From 2009 through the end of 2017, PEPCO operated the Forestville Service Center

   (and other affected locations) using the two-track job structure that Attachment W

   permitted. However, Mr. Nimmerichter and other subordinate managers of the VRM did

   so with a purpose and effect to force out, through retirement and other adverse

   employment actions, the generally older Automotive Mechanics in favor of the Fleet

   Technicians, who, by-and-large, were younger.

23. On numerous occasions, both at official events – such as Shop Safety Meetings – and in

   informal settings, Mr. Nimmerichter explained to members of the Automotive

   Mechanics Group that PEPCO regarded the Fleet Technician Group as being a “blue

   print for the future.” The Automotive Mechanics, Mr. Nimmertichter further lectured,

   were, by contrast, “on the last leg of the journey of life” and, thus, should “all look into

   retirement.” [See, for example, email, dated February 24, 2015, from Randy A.

   McCollough, entitled “Aging Work Force,” attached and marked as, “Plaintiff’s

   Attachment No. 9.”]




                                           11
     Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 12 of 16



24. The managers overseeing the VRM, accordingly, engaged in an unrelenting, concerted

    effort to force the retirement from PEPCO of those members of the VRM Mechanics

    Group who were eligible to do so by virtue of tenure and age.

25. Furthermore, PEPCO managers, including Mr. Nimmerichter, had acknowledged, as

    early as 2011, that the work rules permitted by Attachment W could unfairly cost

    members of the Automotive Mechanics Group opportunities for leadership slots and

    overtime, even though “the Fleet Tech position and the Mechanic position [were]

    basically the same job with the exception of the ASE certifications.” [See, for example,

    email, dated July 28, 2011, from Mr. Nimmerichter, entitled, “classification and

    overtime roster,” attached and marked as, “Plaintiff’s Attachment No. 10.”]

                                 V. CAUSES OF ACTION


      A. Count I – Age Discrimination (Disparate Impact) in Violation of the Age
              Discrimination in Employment Act (29 U.S.C. §§ 621 to 634)

26. Paragraphs 1 through 25, above, are incorporated herein by reference and made this

   paragraph 26.

27. Between 2009 and 2017, with the implementation of Attachment W, PEPCO, by and

   through the conduct of Mr. Nimmerichter and other subordinate managers of the VRM,

   subjected the Plaintiffs, as members of the Automotive Mechanics Occupational Group,

   to disparate treatment in opportunities for promotions, overtime, and wage increases.

28. The basis for such disparities was, in whole or in part, in connection with the Plaintiffs’

   respective ages, that is, over the age of 40.

29. VRM management did, however, provide these opportunities to the members of the

   favored Fleet Technicians Occupational Group.



                                             12
     Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 13 of 16



30. Furthermore, Mr. Nimmerichter improperly pressured the Plaintiff members of the

   Automotive Mechanics Occupational Group to retire from the VRM in favor of members

   of the Fleet Technicians Occupational Group, who were, generally, younger.

31. As a direct and proximate result of PEPCO’s treatment of the Plaintiffs, each suffered

    and continues to suffer, among other things, lost earnings and benefits, severe

    humiliation, emotional pain, suffering, embarrassment, and loss of enjoyment of life.

B. Count II – Age Discrimination (Hostile Work Environment) in Violation of the Age
   Discrimination in Employment Act (29 U.S.C. §§ 621 to 634)


32. Paragraphs 1 through 31, above, are incorporated herein by reference and made this

   paragraph 32.

33. Between 2009 and 2017, The Plaintiffs were subjected to harassment by PEPCO’s agents

   and employees, including Mr. Nimmerichter.

34. The conduct of PEPCO’s agents and employees between 2009 and 2017 was not

   welcomed by the Plaintiffs.

35. The conduct of PEPCO’s agents and employees between 2009 and 2017 focused directly

   on the age of the Plaintiffs and was undertaken because of their age.

36. The conduct of PEPCO’s agents and employees between 2009 and 2017 was so severe

   and pervasive that reasonable persons in the position of the Plaintiffs would find the work

   environment in the VRM to be hostile or abusive.

37. The Plaintiffs did believe that their work environment in the VRM between 2009 and

   2017 to be hostile or abusive as a result of the conduct of PEPCO’s agents and

   employees.




                                           13
     Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 14 of 16



38. PEPCO’s management knew or should have known of this abusive conduct because some

   or all of the Plaintiffs had complained about the abusive conduct and, furthermore, senior

   management-level employees of PEPCO, including Mr. Nimmerichter, were complicit in

   the abusive conduct.

39. PEPCO did not exercise reasonable care to prevent harassment the VRM Mechanics on

   the basis of age and did not exercise reasonable care to promptly correct any harassing

   behavior that did occur.

40. As a direct and proximate result of PEPCO’s treatment of the Plaintiffs, each suffered

   and continues to suffer, among other things, lost earnings and benefits, severe

   humiliation, emotional pain, suffering, embarrassment, and loss of enjoyment of life.

41. Moreover, PEPCO’s unlawful actions were intentional, willful, malicious, and/or done

   with reckless disregard to the rights of the Plaintiffs to be free from discrimination based

   on their age.

C. Count III – Breach of the Implied Contract Engendered by the Potomac Electric
   Power Company EEO Policies

42. Paragraphs 1 through 41, above, are incorporated herein by reference and made this

   paragraph 42.

43. Exelon’s Policy Against Discrimination (designated as HR-AC-72), to which Potomac

   Electric Power Company is subject, prohibits discrimination based on unlawful factors

   such age and race and other protected characteristics.

44. Potomac Electric Power Company had, before its March 2016 merger with Exelon

   Corporation, similarly operated under equal employment opportunity policies that

   prohibited discrimination based on unlawful factors, including age and race, and which,

   furthermore, prohibited harassment in the workplace.

                                           14
        Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 15 of 16



   45. The disparate treatment and indignities accorded to the Plaintiff members of the

       Automotive Mechanics Occupational Group between 2009 and 2017 violated these EEO

       principles, upon which the Plaintiffs and others relied.

   46. As a result, the Defendants, by and through the actions of VRM management, breached

       the implied contract for fair and equitable treatment that the Defendants’ EEO policies

       were meant to and did engender.

   47. As a direct and proximate result, the Plaintiffs, who relied upon these implied contracts,

       suffered and continues to suffer, among other things, lost earnings and benefits, severe

       humiliation, emotional pain, suffering, embarrassment, and loss of enjoyment of life.



              *                                      *                                    *

WHEREFORE, the premises considered, Plaintiffs Richard Smith, Randy McCullough, Dennis

Harris, and Angelo Powell, each hereby respectfully requests that this Honorable Court:

   (a) Enter judgment on behalf of each of the Plaintiffs against the Defendants;

   (b) Award each of the Plaintiffs back pay and front pay;

   (c) Award each of the Plaintiffs compensatory and other damages of more than $75,000;

   (d) Award each of the Plaintiffs their respective court costs, expenses, attorneys’ fees,

       prejudgment and post-judgment interest;

   (e) Declare that the Defendant’s conduct was in violation of the Age Discrimination in

       Employment Act; and

   (f) Grant such other relief as this Court deems just and proper.




                                                15
         Case 8:19-cv-01764-GLS Document 1 Filed 06/17/19 Page 16 of 16



                               June 17, 2019               Respectfully submitted,

                                                           __/s/______________________
                                                            Edward James Leyden, #16913
                                                            LEYDEN LAW LLC
                                                            14300 Gallant Fox Lane, Suite 103
                                                            Bowie, Maryland 20715
                                                            301.390.6600
                                                            301.464.7357 (facsimile)
                                                            ejleyden@leydenlaw.com
                                                            Counsel for Plaintiffs Richard Smith,
                                                            Randy McCullough, Dennis Harris,
                                                            and Angelo Powell.



                                        JURY DEMAND

The Plaintiffs Richard Smith, Randy McCullough, Dennis Harris, and Angelo Powell each
demands trial by jury on all issues contained herein.


__/s/_Edward James Leyden______
Edward James Leyden, #16913
14300 Gallant Fox Lane, Suite 103
Bowie, Maryland 20715
301.390.6600
301.464.7357 (facsimile)
ejleyden@leydenlaw.com
Counsel for Plaintiffs
Richard Smith, Randy McCullough,
Dennis Harris, and Angelo Powell.



                                CERTIFICATE OF SERVICE

I hereby certify that the foregoing Complaint was filed electronically this 17th day of June 2019
via CM/ECF.

                                                             _/s/ Edward James Leyden_______
                                                                Edward James Leyden




                                                16
